WEBB, Justice.
This appeal brings forward the question of the jurisdiction of the superior court to issue a writ of mandamus ordering the County Commissioners of Alamance County to construct court facilities. We have determined most of the questions raised in this case in our opinion in In re Alamance County Court Facilities, 329 N.C. 84, 405 S.E.2d 125 (1991).
The Court of Appeals’ opinion in this case was filed before our opinion in Alamance was filed. Relying on Ward v. Commissioners, 146 N.C. 534, 60 S.E. 418 (1908) and Vaughn v. Commissioners, 117 N.C. 429, 23 S.E. 354 (1895), the Court of Appeals held that a writ of mandamus did not lie to compel the County Commissioners to construct or repair courthouse facilities. In Alamance, we overruled Ward and Vaughn so far as they held there could not be a writ of mandamus to compel the construction *112or repair of courthouse facilities. We now reverse the Court of Appeals, based on our decision in Alamance.
In Alamance, we held that a superior court has the inherent power to issue a writ of mandamus to the County Commissioners requiring them to provide adequate court facilities. In that case we delineated the procedural and substantive law governing the issuance of such a writ. On the remand of this case, any further proceedings will be governed by such procedural and substantive law.
The appellees also argue that neither the County Commissioners nor the Board of County Commissioners are proper parties to this action and that the County cannot be sued due to the doctrine of sovereign immunity. In Alamance, we held that the County Commissioners were necessary parties. In light of the fact that we held that the County Commissioners under certain circumstances were subject to a writ of mandamus to construct or repair courthouse facilities, the doctrine of sovereign immunity does not bar this action. Because we have held that the County Commissioners are necessary parties, there was no harm in making the Board of County Commissioners a party.
For the reasons stated in this opinion, we reverse and remand to the Court of Appeals for remand to the Superior Court of Alamance County for further proceedings consistent with this opinion.
Reversed and remanded.